Case: 12-12309     Date Filed: 03/18/2013    Page: 1 of 2

                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 12-12309
                              Non-Argument Calendar
                            ________________________

                    D.C. Docket No. 8:11-cr-00131-SDM-EAJ-1



UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

                                        versus

FELICIANO ROJAS-BARRON,
a.k.a. Felix Rojas,

                                                                Defendant-Appellant.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (March 18, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Feliciano Rojas-Barron appeals his sentence of 24 months of imprisonment

following his pleas of guilty to reentering the United States illegally after
               Case: 12-12309      Date Filed: 03/18/2013      Page: 2 of 2

deportation, 8 U.S.C. § 1326(a), (b)(2), and unlawful entry by an alien, id.

§ 1325(a)(1). Rojas-Barron argues, for the first time on appeal, that his sentence is

procedurally unreasonable because the district court elicited an opinion about its

proposed sentence from the government. We affirm.

       The district court did not plainly err. A district court is expected, in

fashioning an appropriate sentence, to “allow both parties to present arguments as

to what they believe[] the appropriate sentence should be.” Gall v. United States,

552 U.S. 38, 53, 128 S. Ct. 586, 598 (2007). After the district court proposed to

sentence Rojas-Barron to a term of imprisonment below the advisory guideline

range that would run consecutive to a sentence imposed by a state court, the court

reasonably elicited the opinion of the government about the proposed sentence.

Rojas-Barron argues that the district court “sought to mete out a sentence that was

agreeable to the government” and treated the opinion of the government as a

sentencing factor, but the district court explained that it selected a sentence that

“recognize[d] the existence of a significant state sentence[,] . . . the extent to which

. . . service of that sentence contribute[d] to the satisfaction of the statutory

purposes of sentencing[,] . . . and also . . . recogni[zed] . . .[the] transgression of . .

. distinct federal interests.”

       We AFFIRM Rojas-Barron’s sentence.




                                             2